Name: Commission Regulation (EEC) No 953/92 of 15 April 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 273/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 92 Official Journal of the European Communities No L 102/21 COMMISSION REGULATION (EEC) No 953/92 of 15 April 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 273/92  approximately 1 500 tonnes of bone-in beef held by the Italian intervention agency,  approximately 1 000 tonnes of bone-in beef (hindquarters) held by the United Kingdom intervention agency, and bought in before 1 January 1991 ,  approximately 300 tonnes of bone-in beef (forequarters) held by the United Kingdom intervention agency,  approximately 1 000 tonnes of bone-in beef held by the French intervention agency,  approximately 1 000 tonnes of bone-in beef held by the Dutch intervention agency,  approximately 4 500 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 December 1991 ,  approximately 1 500 tonnes of boned beef held by the Irish intervention agency and bought in before 1 December 1991 ,  approximately 1 000 tonnes of boned beef held by the Danish intervention agency and bought in before 1 December 1991 ,  approximately 500 tonnes of boned beef held by the Italian intervention agency and bought in before 1 February 1992. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 847/92 (*), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 273/92 f) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3. The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88, (EEC) No 2182/77 and this Regulation. HAS ADOPTED THIS REGULATION : 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 23 April 1992. (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. (3) OJ No L 238, 6. 9 . 1984, p. 13. (4) OJ No L 170, 30 . 6 . 1987, p. 23 . 0 OJ No L 55, 1 . 3 . 1988, p . 1 . (4 OJ No L 88, 3. 4. 1992, p. 49. 0 OJ No L 251 , 1 . 10. 1977, p. 60 . (8) OJ No L 376, 31 . 12. 1987, p. 31 . O OJ No L 30, 6. 2. 1992, p. 7. 6. Particulars relating to the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. No L 102/22 Official Journal of the European Communities 16 . 4. 92 use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be :  ECU 200 per 100 kilograms for bone-in hindquarters,  ECU 100 per 100 kilograms for bone-in forequarters, Article 2 1 . Notwithstanding Article 3 (1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and  ECU 140 per 100 kilograms for boned meat. Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat removal of the fillet and the striploin. Article 5 Regulation (EEC) No 273/92 is hereby repealed. Article 6 This Regulation shall enter into force on 23 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1992. For the Commission Ray MAC SHARRY Member of the Commission 16. 4. 92 Official Journal of the European Communities No L 102/23 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATO I  BITLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µEcuÃ ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Carne sin deshuesar  Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso United Kingdom  Forequarters, from : Category C, class U, R and O  Hindquarters : Category C 300 1 000 1 200 1 450 Italia  Quarti anteriori provenienti dai : Categoria A, classi U, R e O 1 500 1 200 France  Quartiers avant : CatÃ ©gorie A/C, classe U, R et O 1 000 1 200 Nederland  Voorvoeten, afkomstig van : Categorie A, klasse R 1 000 1 200 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada Ireland  Category C : Plates and flanks Forequarters Insides Outsides Knuckles Rumps 500 600 100 100 100 100 1 200 1 900 3 100 3 100 2 600 2 600 United Kingdom  Category C : Rumps Thick flanks Topsides Silversides Briskets Pony parts Pony Foreribs Forequarter flanks Thin flanks 500 500 500 500 500 100 500 100 300 1 000 2 600 2 600 3 100 3 100 1 600 1 600 2 200 2 100 1 200 1 200 Italia  Categoria A : Collo Sottospalla Spalla / Geretto Pancia Petto 100 200 100 100 1 900 1 600 1 100 1 400 Danmark  Kategori A / C : Bryst og slag Ãvrigt kÃ ¸d af forfjerding 500 500 1 400 1 800 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ¯culo 17 del Reglamento (CEE) n ° 2173/79. (') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (E0F) nr. 2173/79 . (') Diese Preise gelten gemÃ ¤Ã ² Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã ±Ã Ã Ã ­Ã , e&lt;papn6 £ovtai Ã Ã Ã ¼Ã Ã Ã ½Ã ± ne ti? Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . (') Ces prix s'entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. (') II prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 102/24 Official Journal of the European Communities 16. 4. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 Telex 93292 and 93607, telefax (01)616263 and (01)785214 DANMARK : EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau (VIB) Ministerie van Landbouw, Natuurbeheer en Visserij , Burg. Kessenplein 3 Postbus 960 NL-6430 AZ Hoensbroek Tel . (045) 23 83 83, Telefax (045) 22 27 35, Telex 56396